ON MOTION FOR REHEARING.
GRAVES, Judge.
The state has filed a motion for a rehearing herein and cites us to many cases contrary to the dicta quoted in the Mulligan case, supra.
The statute is plain, and Art. 1313, Vernon’s Ann. Tex. P. C., provides that “one of the part owners of a house is not permitted to burn it.” In other words, an owner of a house is permitted under certain circumstances to burn his house, but a part owner can never bum a house. There may be some differences shown in the testimony as to appellant being a part owner of the property attempted to be burned. Title is but of little value, because as we held in Goldsmith v. State, 46 Tex. Cr. R. 556, 81 S. W. 710:
“Usually and generally it is sufficient to prove possession of property in cases of arson by oral testimony. Many cases have been written and some of them are referred to in State’s brief, showing that arson is directed more against the possession and occupancy than towards the ownership of the destroyed property. As a general rule, that proposition is correct.”
See Webb v. State, 127 Tex. Cr. R. 201, 75 S. W. (2d) 109, and many cases cited therein in which the holding cited in the original opinion in the Mulligan case, supra, was expressly overruled.
*540In the case of Simms v. State, 114 Tex. Cr. R. 51, 24 S. W. (2d) 39, we held that “where the indictment alleged the ownership of the property burned to be in a designated person, and the evidence shows that the house was owned by that person and his children, it has been held no variance.” See Kelley v. State, 44 Tex. Cr. R. 187, 70 S. W. 20.
The testimony in the present instance shows that Claude Ellis had occupied this house for more than twenty-two years; that appellant had lived there with him for two years. It did not show any element of a common law marriage other than such living together. If they were husband and wife, then the ownership and possession should have been alleged to be in Claude Ellis. See Tuller v. State, 8 Tex. App. 401; Rogers v. State, 26 Tex. App. 404, 9 S. W. 762; Wyley v. State, 34 Tex. Cr. R. 514, 31 S. W. 393; Kelley v. State, supra. If appellant and Claude Ellis were not husband and wife, then her living there for two years would not deprive him of its use, occupancy and ownership arising therefrom.
We quote from Branch’s Ann. Tex. P. C., p. 3, Art. 9, sec. 3, as follows:
“The leading and controlling rule in the construction of statutes, in fact, the primary and fundamental one, is to interpret them according to their true meaning and intent. To ascertain this intent it is the duty of the court to find, by other established rules, what was the fair, natural, and probably intent of the Legislature. For this purpose the language employed in the act is first to be resorted to. If the words employed are free from ambiguity and doubt, and express plaintly, clearly, and distinctly the intent, according to the most natural import of the language, there is no occasion to look elsewhere.”
We think the original opinion herein is incorrect wherein it holds that it was incumbent upon the pleader to allege that appellant was a part owner • of the premises attempted to be burned. It is arson for a part owner to burn a house.
The state’s motion for a rehearing is granted, the order of reversal herein is set aside, and the judgment is now affirmed.